The plaintiff in error, Nick Novokovich, was convicted in the district court of Muskogee county upon an information wherein he was charged with the crime of assault with intent to kill by shooting one George Panos. On November 28, 1910, judgment was entered and he was sentenced in accordance with the verdict of the jury, to be imprisoned in the penitentiary for a term of one year and one day. From the judgment and sentence an appeal was perfected by filing in this court on May 26, 1911, a petition in error with case-made. On November 15, 1911, the plaintiff in error filed his motion to dismiss said appeal and requesting that the district court of Muskogee county be directed to immediately enforce its judgment by ordering said plaintiff in error to be committed to the penitentiary at McAlester to serve his sentence. The motion to dismiss the appeal is hereby granted, the appeal dismissed and the cause forthwith remanded to the district court of Muskogee county with direction to cause its judgment therein to be carried into execution without delay. *Page 671